     Case 3:12-cr-00003-DHB-BKE Document 953 Filed 09/14/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF GEORGIA                                                        district court
                                                DUBLIN DIVISION                                                    AUGUSTA DjV.

                                                                                                           im SEP m p 2; 15
                                                                ■k
UNITED         STATES      OF   AMERICA
                                                                                                      iIEku
                                                                                                                  SO
         V .                                                                    CR       312-003-21


CHAD     MITCHELL




                                                      ORDER




         In the present circumstance of the COVID-19 pandemic,                                                            inmates

of   federal         prison      facilities            are           understandably concerned.                                Some



inmates are choosing to file motions with the Court for immediate

release         or    to    accelerate            their              placement            on     home         confinement.

Defendant Chad Walker has                       filed such a motion.                             The       Court         need not


await      the       response        of   the     Government               because              the    motion must              be

denied.


         The     only provision by which                              a   federal             court        can modify an

imposed sentence                is   18     U.S.C.         §    3582(c) .                Section           3582(c) (1) (A) ,

                                                        \\                                                   ff
commonly         referred         to      as    the          compassionate                     release                 provision,


provides         a    narrow         path       for    a        defendant                in      extraordinary                 and
                                            n

compelling circumstances                        to leave prison early.                                In    consideration


of   a    compassionate              release          motion,             the    Court           is    constrained              to

follow the applicable policy statements issued by the United States

Sentencing            Commission.                See       18        U.S.C.          §        3582(c) (1) (A) .               The
     Case 3:12-cr-00003-DHB-BKE Document 953 Filed 09/14/20 Page 2 of 3



existing        policy      statement.                U.S.S.G. § lBl.13, provides that in

addition to the existence of extraordinary and compelling reasons,

the defendant must not present a danger to the safety of any other

person or the community.                         Application Note 1 lists three specific

examples        of     extraordinary                  and    compelling       reasons         to    consider

reduction of a defendant's sentence under § 3582(c)(1)(A): (1) a


serious         medical      condition;                (2)      advanced     age;       and    (3)    family

                                                       1
circumstances. Id. n.1(A)-(C).


          Defendant's motion possibly implicates the first category.

The Sentencing Commission has clarified that a                                      serious physical

                                 rr   \\
or medical condition                       substantially diminishes the ability of the

defendant         to     provide               self-care        within      the    environment            of     a

correctional facility and [is one] from which he or she is not

                                  n

expected to recover.                           U.S.S.G. § 1B1.13, n.l(A)(ii).                      Defendant


has       not   presented        argument             or     evidence      that    he    can       meet    this

standard;        he    only indicates                  that     he   suffers from         hypertension.

Defendant is concerned about the impact that COVID-19 may have on

him if he were to contract it.


          The   CDC     lists         hypertension              or   high    blood       pressure          as    a

                                           n                                                         \\

condition         that      "might              place       a   person      with    COVID-19              at    an




i
    The   application        note              also   provides       a   catch-all category: "As
determined by the Director of the Bureau of Prisons, there exists
in the defendant's case an extraordinary and compelling reason
other      than,       or   in   combination                 with," the       aforementioned              three
categories.            Id. n.I(D).               The Court has not been made aware that
the BOP Director has sanctioned Defendant's early release.

                                                            2
      Case 3:12-cr-00003-DHB-BKE Document 953 Filed 09/14/20 Page 3 of 3



                                                             n
increased       risk     for     severe        illness.               See   Centers      for   Disease


Control,       People     with     Certain           Medical          Conditions, available           at

https://www■cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                                 (last     visited      on


September 11,          2020) .         However,           at this point,           the Court cannot

                                           n

conclude       that      the     "might         category           qualifies        an   illness       as

sufficiently serious to warrant                           compassionate        release in and of

itself.        Defendant         bears    the    burden          of    establishing       that   he    is

uniquely positioned to be so adversely affected by COVID-19 that

his    release    is    warranted.         He    has       not   done    so.


        Upon    the     foregoing.         Defendant             Chad   Mitchell's        motion      for

compassionate release              (doc.       no.    952)       is hereby DENIED.

        ORDER     ENTERED         at     Augusta,           Georgia,        this               day     of

September,       2020.




                                                            UNITED STATES DISTRICT JUDG




                                                      3
